Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 09/24/2021. As directed, claims 1-5, 7-13, and 15-22 were amended. Accordingly, claims 1, 9, and 17 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle module” in claims 1, 8-9, 13, 16-17, and 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Boes on 12/17/2021. The application has been amended as follows: 
In claim 1, line 14, replace “each detected fault connection and each detected fault component having” with --each detected fault connection of the collection of detected fault connections and each detected fault component of the collection of detected fault components having--
In claim 1, line 18, replace “the detected fault” with --the at least one detected fault--
In claim 1, line 21, replace “the detected fault” with --the at least one detected fault--
In claim 1, line 23, replace “the detected fault” with --the at least one detected fault--
In claim 1, line 24, replace “based on the at least one of the” with --based on at least one of the--
In claim 1, line 29, replace “at least one of the detected fault connection or the detected fault component of the at least one detected fault” with --at least one of (i) the detected fault connections of the collection of detected fault connections or (ii) the detected fault components of the collection of detected fault components corresponding to the at least one detected fault--
In claim 9, line 18, replace “each detected fault connection and each detected fault component having” with --each detected fault connection of the collection of detected fault connections and each detected fault component of the collection of detected fault components having--
In claim 9, line 22, replace “the detected fault” with --the at least one detected fault--
In claim 9, line 25, replace “the detected fault” with --the at least one detected fault--
In claim 9, line 27, replace “the detected fault” with --the at least one detected fault--
In claim 9, line 28, replace “based on the at least one of the” with --based on at least one of the--
In claim 9, line 32, replace “a fault topology view of the at least one detected fault at least one of the detected fault connection or the detected fault component of the at least one vehicle module” with --a fault topology view of at least one of (i) the detected fault connections of the collection of detected fault connections or (ii) the detected fault components of the collection of detected fault components corresponding to the at least one detected fault of the at least one vehicle module--
In claim 17, line 10, replace “vehicle module, 12n representing” with --vehicle module representing--
In claim 17, line 13, replace “a display screen” with --the display screen--
In claim 17, line 20, replace “each detected fault connection and each detected fault component having” with --each detected fault connection of the collection of detected fault connections and each detected fault component of the collection of detected fault components having--
In claim 17, line 24, replace “the detected fault” with --the at least one detected fault--
In claim 17, line 27, replace “the detected fault” with --the at least one detected fault--
In claim 17, line 29, replace “the detected fault” with --the at least one detected fault--
In claim 17, line 30, replace “based on the at least one of the” with --based on at least one of the--
Allowable Subject Matter
Claims 1-5, 7-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 17, Examiner deems a method for vehicle diagnostics comprising: receiving, at data processing hardware, vehicle information from a vehicle computer system for a vehicle; identifying, at the data processing hardware, at least one vehicle module from the vehicle information, the at least one vehicle module representing a detected fault of the vehicle computer system; and executing, at the data processing hardware, a diagnostic program configured to display on a display screen in communication with the data processing hardware a graphical user interface having a fault topology window associated with at least one detected fault of the at least one vehicle module, the fault topology window having a vehicle information panel and a fault topology view panel, wherein the diagnostic program is configured to: identify at least one of a collection of detected fault connections or a collection of detected fault components corresponding to the at least one detected fault, each detected fault connection and each detected fault component having a fault frequency; generate a multigraph as a model of circuitry for the vehicle based on the vehicle information; determine circuitry of the multigraph corresponding to the detected fault of the vehicle computer system; determine, for the multigraph, a centrality weight by a graph centrality corresponding to the at least one vehicle module representing the detected fault; determine a proximity weight for each detected fault connection and each detected fault component related to the detected fault; identify the fault frequency as a weight based on at least one of the centrality weight or the proximity weight; and display, in the graphical user interface, a fault topology view of at least one of (i) the detected fault connections of the collection of detected fault connections or (ii) the detected fault components of the collection of detected fault components corresponding to the at least one detected fault of the at least one vehicle module to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such use of a multi graph, centrality weight, and proximity weight for identifying a fault frequency in the context of claims 1, 9, and 17, respectively.
Claims 2-5 and 7-8, 9-13 and 15-16, and 17-22 depend from claims 1, 9, and 17, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669